DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on May 16th, 2022. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claims 21, 28, and 35 have been amended. As a result, claims 21-40 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 18 filed on May 16th, 2022, with respect to the rejection of claims 21, 28, and 35 under 35 U.S.C 103, where the applicant asserts that Carver does not teach or suggest “performing, by the coordinator node...performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger comprises: generating, by the coordinator node, a block hash value based on a root hash corresponding to a data record in a data block of the plurality of data blocks and a block hash of a previous data block of the data block; and comparing the generated block hash value with a hash value of [[a]]the data block of the plurality of data blocks, among the corresponding hash value of each data block of the plurality of data blocks in the block header information,in independent claims 21, 28, and 35 as amended. 

Examiner respectfully disagrees. After further consideration, Carver teaches the above amended limitations. Carver teaches performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger comprises: generating, by the coordinator node, a block hash value based on a root hash corresponding to a data record in a data block of the plurality of data blocks and a block hash of a previous data block of the data block (See Carver: Col 16, lines 13-15; generating block segments as directed by the node coordinator 601 in messages (via 605). Col 20, lines 11-16; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 20, lines 32-35; When verifying node coordinator receives Merkle roots for each segment, it generates a block header, and verifies that the block header it generates matches the block header it received in message 823) {Examiner correlates the node coordinator as the coordinator node and the block hash based on the root hash as the segment from the top of the merkle tree and then comparing to another segment which has a previous block header and compares to verify a match}}; and 
comparing the generated block hash value with a hash value of [[a]]the data block of the plurality of data blocks, among the corresponding hash value of each data block of the plurality of data blocks in the block header information (Carver: Col 8, lines 22-23; A header 204 includes several required elements, namely, a hash 210 of the previous block header. Col 11, lines 55-56; the segment handler may obtain and receive digests (hashes). Col 14, lines 61-65; In verification, and upon completion when the node coordinator gets results from all the segment handlers, the coordinator once again computes the overall block Merkle root, but this time it compares that root with the root provided in the block header. Col 20, lines 11-15; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers).

		As such, Carver teaches the above limitations as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 28, 30-31, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over WO International Patent Publication 2018/067232 issued to THEKADATH et al. (hereinafter as "THEKADATH") in view of U.S Patent 10,630,769 issued to Carver et al. (hereinafter as "Carver") in further view of U.S Patent Application Publication 2018/0374173 issued to Chen et al. (hereinafter as “Chen”).

	Regarding claim 21, THEKADATH teaches a computer-implemented method for data verification, comprising: receiving, by a coordinator node in a database system that stores data in blockchain-type ledgers in a centralized manner (THEKADATH: [0141]; Alternatively, if the recipient node computer 145 does not build its own ledger, and instead accesses a central ledger (e.g., kept by the administrative node computer 150) {Examiner correlates that the recipient node computer 145 accesses the central ledger kept by the administrative node computer since administrative node computer keeps the ledger it is centralized and the peer does not have its own key}),

a first verification instruction (THEKADATH: [0050]-[0051]; a "blockchain" may comprise a series of blocks. Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata. The block body can include the information stored in the block. For example, record information stored in a block can be considered the block body. The block body can also include other data, such as reference to a previous block (e.g., a previous block header), a timestamp 
[0127]; Such a ledger may be stored at the ledger database 165C. The update ledger module 165K may include instructions for adding a block to a blockchain, the new block including information about one or more transactions {Examiner correlates the verification instruction as a confirmation such as block data that is created includes the timestamp which is a confirmation of being stored}), wherein 

the database system comprises the coordinator node and one or more data nodes (THEKADATH: [0057]; FIG. 1 shows a system 100 comprising a number of components. The system comprises a user computer 110 operated by a user (not shown)…The system further comprises an interaction platform 154, one or more administrative node computers 150, a foreign exchange transaction application interface 152, a settlement service computer 155, a transaction repository 156, and a risk management computer 157); 

determining, by the coordinator node and based on the first verification instruction, a target ledger that is to be verified (THEKADATH: [0186]-[0187]; At this point, or at a later time, the administrative node computer 550 may also update a ledger of transactions based on the digital asset. An entry in the ledger may include information about the value, the recipient of the value, the sender of the value, the transaction date and time, the digital asset identifier, and any other suitable information…Also, when the ledger is updated, the transaction (e.g., transfer of value from the user to the resource provider) may be considered official and guaranteed), wherein

 the target ledger comprises a blockchain-type ledger that stores a plurality of data blocks (THEKADATH: [0051]; A block can include both a "block body" and a "block header." The block header can be a block identifier or label. The block header can serve to identify the block, and block headers can be used to link blocks together. The block body can include the information stored in the block. For example, record information stored in a block can be considered the block body. The block body can also include other data, such as reference to a previous block (e.g., a previous block header), a timestamp, a random number, a hash of record information (e.g., transaction data), and/or any other suitable information [0127]; Such a ledger may be stored at the ledger database 165C. The update ledger module 165K may include instructions for adding a block to a blockchain, the new block including information about one or more transactions), wherein

 in the blockchain-type ledger, each data block of the plurality of data blocks comprises a corresponding block header used to store corresponding metadata and a corresponding block body used to store corresponding data records (THEKADATH: [0051]; A block can include both a "block body" and a "block header." The block header can be a block identifier or label. The block header can serve to identify the block, and block headers can be used to link blocks together. The block body can include the information stored in the block. For example, record information stored in a block can be considered the block body. The block body can also include other data, such as reference to a previous block (e.g., a previous block header), a timestamp, a random number, a hash of record information (e.g., transaction data), and/or any other suitable information.  [0127]; Such a ledger may be stored at the ledger database 165C. The update ledger module 165K may include instructions for adding a block to a blockchain, the new block including information about one or more transactions), and wherein

 except an initial data block, each data block of the plurality of data blocks comprises at least one data record and a corresponding hash value that is determined by both the at least one data record and a hash value of a previous data block (THEKADATH: [0158]; For example, each block may include a data header that includes a hash of the previous block in the blockchain ledger and a root value of all past transactions. Since each block in the blockchain ledger may be generated in a similar manner by including a data header storing information referencing its previous entry and previous transactions, no entry can be modified without affecting all following entries); 

	THEKADATH does not explicitly teach performing, by the coordinator node and based on block header information, block header integrity verification on block headers of the plurality of data blocks in the target ledger, wherein the block header information is stored in the coordinator node, wherein the block header information comprises the corresponding hash value of each data block of the plurality of data blocks in the target ledger, and wherein performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger comprises: generating, by the coordinator node, a block hash value based on a root hash corresponding to a data record in a data block of the plurality of data blocks and a block hash of a previous data block of the data block; and comparing the generated block hash value with a hash value of [[a]]the data block of the plurality of data blocks, among the corresponding hash value of each data block of the plurality of data blocks in the block header information,;

	However, Carver teaches performing, by the coordinator node and based on block header information, block header integrity verification on block headers of the plurality of data blocks in the target ledger (Carver: Col 13, lines 1-5; The node coordinator then transmits/propagates a Mining Done message via 602 containing the block header to the other node coordinators in the network, and those other node coordinators then use the block Merkle root to complete their block verification process. Col 20, lines 20-22; On success, node coordinator 802 sends the block header in messages 823 to all validating node coordinators 806. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers), wherein 

the block header information is stored in the coordinator node (Carver: Col 20, lines 32-35; When verifying node coordinator receives Merkle roots for each segment, it generates a block header, and verifies that the block header it generates matches the block header it received in message 823), wherein

 the block header information comprises the corresponding hash value of each data block of the plurality of data blocks in the target ledger (Carver: Col 14, lines 52-53; for verification the segment handler is feeding transaction hashes to its transactions handlers. Col 20, lines 11-15; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 20, lines 26-30; each segment handler 807 has received acknowledgements for all outstanding transaction assignment verifications…it computes the Merkle trees for its segments and sends the Merkle root. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers), and wherein 
performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger comprises: generating, by the coordinator node, a block hash value based on a root hash corresponding to a data record in a data block of the plurality of data blocks and a block hash of a previous data block of the data block (Carver: Col 8, lines 22-23; A header 204 includes several required elements, namely, a hash 210 of the previous block header. Col 16, lines 13-15; generating block segments as directed by the node coordinator 601 in messages (via 605). Col 20, lines 11-16; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 20, lines 32-35; When verifying node coordinator receives Merkle roots for each segment, it generates a block header, and verifies that the block header it generates matches the block header it received in message 823 {Examiner correlates the node coordinator as the coordinator node and the block hash based on the root hash as the segment from the top of the merkle tree and then comparing to another segment which has a previous block header and compares to verify a match}}); and 

comparing the generated block hash value with a hash value of [[a]]the data block of the plurality of data blocks, among the corresponding hash value of each data block of the plurality of data blocks in the block header information (Carver: Col 8, lines 22-23; A header 204 includes several required elements, namely, a hash 210 of the previous block header. Col 11, lines 55-56; the segment handler may obtain and receive digests (hashes). Col 14, lines 61-65; In verification, and upon completion when the node coordinator gets results from all the segment handlers, the coordinator once again computes the overall block Merkle root, but this time it compares that root with the root provided in the block header. Col 20, lines 11-15; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers),
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated). One of ordinary skill in the art would have been motivated to make such a combination of improving the verified data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See Carver: Col 5, lines 16-19). In addition, the references (THEKADATH and Carver) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH and Carver are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
The modification of THEKADATH and Carver teaches claimed invention substantially as claimed, however the modification of THEKADATH and Carver does not explicitly teach determining, by the coordinator node, that the block header integrity verification fails; and in response to determining that the block header integrity verification fails: refraining, by the coordinator node, from further integrity verification of the target ledger; and generating, by the coordinator node, an indicator indicating that integrity of the target ledger has been compromised.

However, CHEN teaches determining, by the coordinator node, that the block header integrity verification fails (CHEN: [0187]; (3) The copyright processing apparatus checks whether the digital content ID of the copyright transfer request is correct. The check method is: checking whether the digital content ID of the copyright transfer request is equal to a hash value obtained after a hash operation is performed on the hash value of the raw digital content and the address of the copyright transfer destination. If they are different, the check fails); and 

in response to determining that the block header integrity verification fails: refraining, by the coordinator node, from further integrity verification of the target ledger (CHEN: [0124]; Each copyright processing apparatus in the trusted network receives the broadcast block, checks the block, and if the check succeeds, sends the block to the blockchain processing apparatus corresponding to the copyright processing apparatus, or if the check fails, returns a transaction failure response to the blockchain processing apparatus corresponding to the leader, and records the failure event as a penalty basis for the leader in a next election (for example, a dissenting vote to the leader) [0187]; (3) The copyright processing apparatus checks whether the digital content ID of the copyright transfer request is correct. The check method is: checking whether the digital content ID of the copyright transfer request is equal to a hash value obtained after a hash operation is performed on the hash value of the raw digital content and the address of the copyright transfer destination. If they are different, the check fails)); and Page: 3of19 

generating, by the coordinator node, an indicator indicating that integrity of the target ledger has been compromised (CHEN: [0143]; The candidate sends a notification of being a leader to other nodes, where the notification message includes content of a base transaction. Other nodes verify the base transaction, and if the verification fails, a new round of the election is initiated).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised). One of ordinary skill in the art would have been motivated to make such a combination in improving to verify the data by determining whether transaction value match to indicate a successful transaction or do not match in which indicates a failure in which causes verification failure provides better security in determining whether data transaction are routed properly (See CHEN: [0088]). In addition, the references (THEKADATH, Carver, and CHEN) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, and Chen are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
Regarding claim 23, the modification of THEKADATH, Carver, and CHEN teaches claimed invention substantially as claimed, and THEKADATH further teaches each data block of the plurality of data blocks in the target ledger is stored in advance in the database system by: obtaining, by the coordinator node, each data block of the plurality of data blocks in the target ledger (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 
determining, by the coordinator node, a corresponding data node in the database system corresponding to each data block based on the corresponding hash value of each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 
allocating, by the coordinator node, each data block to the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0150]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 
creating, by the coordinator node, corresponding routing information between each data block and the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0150]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 
saving, by the coordinator node, the corresponding routing information between each data block and the corresponding data node and block header information of each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); and
 sending, by the coordinator node and to the corresponding data node, each data block to be stored by the corresponding data node (THEKADATH: [0101]; For example, the administrative node computer 150 may record a digital asset once it is minted (e.g., approved and digitally signed), and/or once it is sent to the recipient node computer 145. The ledger may be certified as authentic by the administrative node computer 150, and authenticity can be shown by a digital signature (e.g., for each transaction, or for the entire ledger)).
	Regarding claim 24, the modification of THEKADATH, Carver, and CHEN teaches claimed invention substantially as claimed, and THEKADATH further teaches allocating, by the coordinator node, each data block to the corresponding data node comprises: obtaining, by the coordinator node, the corresponding block header and the corresponding block body in each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); and 

allocating, by the coordinator node, the corresponding block body to the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset), wherein 

creating, by the coordinator node, the corresponding routing information between each data block and the corresponding data node comprises creating, by the coordinator node, the corresponding routing information between the corresponding block body and the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset), and wherein 

sending, by the coordinator node and to the corresponding data node, each data block to be stored by the corresponding data node comprises sending, by the coordinator node and to the corresponding data node, the corresponding block body to be stored by the corresponding data node (THEKADATH: [0101]; For example, the administrative node computer 150 may record a digital asset once it is minted (e.g., approved and digitally signed), and/or once it is sent to the recipient node computer 145. The ledger may be certified as authentic by the administrative node computer 150, and authenticity can be shown by a digital signature (e.g., for each transaction, or for the entire ledger)).  

	Regarding claim 28, THEKADATH teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: Page: 7of19 receiving, by a coordinator node in a database system that stores data in blockchain-type ledgers in a centralized manner (THEKADATH: [0141]; Alternatively, if the recipient node computer 145 does not build its own ledger, and instead accesses a central ledger (e.g., kept by the administrative node computer 150) {Examiner correlates that the recipient node computer 145 accesses the central ledger kept by the administrative node computer since administrative node computer keeps the ledger it is centralized and the peer does not have its own key}), 

a first verification instruction (THEKADATH: [0050]-[0051]; a "blockchain" may comprise a series of blocks. Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata. The block body can include the information stored in the block. For example, record information stored in a block can be considered the block body. The block body can also include other data, such as reference to a previous block (e.g., a previous block header), a timestamp 
[0127]; Such a ledger may be stored at the ledger database 165C. The update ledger module 165K may include instructions for adding a block to a blockchain, the new block including information about one or more transactions {Examiner correlates the verification instruction as a confirmation such as block data that is created includes the timestamp which is a confirmation of being stored}), wherein 

the database system comprises the coordinator node and one or more data nodes (THEKADATH: [0057]; FIG. 1 shows a system 100 comprising a number of components. The system comprises a user computer 110 operated by a user (not shown)…The system further comprises an interaction platform 154, one or more administrative node computers 150, a foreign exchange transaction application interface 152, a settlement service computer 155, a transaction repository 156, and a risk management computer 157); 

determining, by the coordinator node and based on the first verification instruction, a target ledger that is to be verified (THEKADATH: [0186]-[0187]; At this point, or at a later time, the administrative node computer 550 may also update a ledger of transactions based on the digital asset. An entry in the ledger may include information about the value, the recipient of the value, the sender of the value, the transaction date and time, the digital asset identifier, and any other suitable information…Also, when the ledger is updated, the transaction (e.g., transfer of value from the user to the resource provider) may be considered official and guaranteed), wherein

 the target ledger comprises a blockchain-type ledger that stores a plurality of data blocks (THEKADATH: [0051]; A block can include both a "block body" and a "block header." The block header can be a block identifier or label. The block header can serve to identify the block, and block headers can be used to link blocks together. The block body can include the information stored in the block. For example, record information stored in a block can be considered the block body. The block body can also include other data, such as reference to a previous block (e.g., a previous block header), a timestamp, a random number, a hash of record information (e.g., transaction data), and/or any other suitable information [0127]; Such a ledger may be stored at the ledger database 165C. The update ledger module 165K may include instructions for adding a block to a blockchain, the new block including information about one or more transactions), wherein 

in the blockchain-type ledger, each data block of the plurality of data blocks comprises a corresponding block header used to store corresponding metadata and a corresponding block body used to store corresponding data records (THEKADATH: [0051]; A block can include both a "block body" and a "block header." The block header can be a block identifier or label. The block header can serve to identify the block, and block headers can be used to link blocks together. The block body can include the information stored in the block. For example, record information stored in a block can be considered the block body. The block body can also include other data, such as reference to a previous block (e.g., a previous block header), a timestamp, a random number, a hash of record information (e.g., transaction data), and/or any other suitable information.  [0127]; Such a ledger may be stored at the ledger database 165C. The update ledger module 165K may include instructions for adding a block to a blockchain, the new block including information about one or more transactions), and wherein 

except an initial data block, each data block of the plurality of data blocks comprises at least one data record and a corresponding hash value that is determined by both the at least one data record and a hash value of a previous data block (THEKADATH: [0158]; For example, each block may include a data header that includes a hash of the previous block in the blockchain ledger and a root value of all past transactions. Since each block in the blockchain ledger may be generated in a similar manner by including a data header storing information referencing its previous entry and previous transactions, no entry can be modified without affecting all following entries); 

THEKADATH does not explicitly teach performing, by the coordinator node and based on block header information, block header integrity verification on block headers of the plurality of data blocks in the target ledger, wherein the block header information is stored in the coordinator node, wherein the block header information comprises the corresponding hash value of each data block of the plurality of data blocks in the target ledger, and wherein performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger comprises: generating, by the coordinator node, a block hash value based on a root hash corresponding to a data record in a data block of the plurality of data blocks and a block hash of a previous data block of the data block; and comparing the generated block hash value with a hash value of [[a]]the data block of the plurality of data blocks, among the corresponding hash value of each data block of the plurality of data blocks in the block header information,

However, Carver teaches performing, by the coordinator node and based on block header information, block header integrity verification on block headers of the plurality of data blocks in the target ledger (Carver: Col 13, lines 1-5; The node coordinator then transmits/propagates a Mining Done message via 602 containing the block header to the other node coordinators in the network, and those other node coordinators then use the block Merkle root to complete their block verification process. Col 20, lines 20-22; On success, node coordinator 802 sends the block header in messages 823 to all validating node coordinators 806. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers), wherein 

the block header information is stored in the coordinator node (Carver: Col 20, lines 32-35; When verifying node coordinator receives Merkle roots for each segment, it generates a block header, and verifies that the block header it generates matches the block header it received in message 823), wherein

 the block header information comprises the corresponding hash value of each data block of the plurality of data blocks in the target ledger (Carver: Col 14, lines 52-53; for verification the segment handler is feeding transaction hashes to its transactions handlers. Col 20, lines 11-15; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 20, lines 26-30; each segment handler 807 has received acknowledgements for all outstanding transaction assignment verifications…it computes the Merkle trees for its segments and sends the Merkle root. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers), and wherein 

performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger comprises: generating, by the coordinator node, a block hash value based on a root hash corresponding to a data record in a data block of the plurality of data blocks and a block hash of a previous data block of the data block (Carver: Col 16, lines 13-15; generating block segments as directed by the node coordinator 601 in messages (via 605). Col 20, lines 11-16; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 20, lines 32-35; When verifying node coordinator receives Merkle roots for each segment, it generates a block header, and verifies that the block header it generates matches the block header it received in message 823); and

 comparing the generated block hash value with a hash value of [[a]]the data block of the plurality of data blocks, among the corresponding hash value of each data block of the plurality of data blocks in the block header information,A header 204 includes several required elements, namely, a hash 210 of the previous block header. Col 11, lines 55-56; the segment handler may obtain and receive digests (hashes). Col 14, lines 61-65; In verification, and upon completion when the node coordinator gets results from all the segment handlers, the coordinator once again computes the overall block Merkle root, but this time it compares that root with the root provided in the block header. Col 20, lines 11-15; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated). One of ordinary skill in the art would have been motivated to make such a combination of improving the verified data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See Carver: Col 5, lines 16-19). In addition, the references (THEKADATH and Carver) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH and Carver are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
The modification of THEKADATH and Carver teaches claimed invention substantially as claimed, however the modification of THEKADATH and Carver does not explicitly teach determining, by the coordinator node, that the block header integrity verification fails; and in response to determining that the block header integrity verification fails: refraining, by the coordinator node, from further integrity verification of the target ledger; and generating, by the coordinator node, an indicator indicating that integrity of the target ledger has been compromised.

However, CHEN teaches determining, by the coordinator node, that the block header integrity verification fails (CHEN: [0187]; (3) The copyright processing apparatus checks whether the digital content ID of the copyright transfer request is correct. The check method is: checking whether the digital content ID of the copyright transfer request is equal to a hash value obtained after a hash operation is performed on the hash value of the raw digital content and the address of the copyright transfer destination. If they are different, the check fails); and 

in response to determining that the block header integrity verification fails: refraining, by the coordinator node, from further integrity verification of the target ledger (CHEN: [0124]; Each copyright processing apparatus in the trusted network receives the broadcast block, checks the block, and if the check succeeds, sends the block to the blockchain processing apparatus corresponding to the copyright processing apparatus, or if the check fails, returns a transaction failure response to the blockchain processing apparatus corresponding to the leader, and records the failure event as a penalty basis for the leader in a next election (for example, a dissenting vote to the leader) [0187]; (3) The copyright processing apparatus checks whether the digital content ID of the copyright transfer request is correct. The check method is: checking whether the digital content ID of the copyright transfer request is equal to a hash value obtained after a hash operation is performed on the hash value of the raw digital content and the address of the copyright transfer destination. If they are different, the check fails)); and 

generating, by the coordinator node, an indicator indicating that integrity of the target ledger has been compromised (CHEN: [0143]; The candidate sends a notification of being a leader to other nodes, where the notification message includes content of a base transaction. Other nodes verify the base transaction, and if the verification fails, a new round of the election is initiated).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised). One of ordinary skill in the art would have been motivated to make such a combination in improving to verify the data by determining whether transaction value match to indicate a successful transaction or do not match in which indicates a failure in which causes verification failure provides better security in determining whether data transaction are routed properly (See CHEN: [0088]). In addition, the references (THEKADATH, Carver, and CHEN) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, and Chen are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
Regarding claim 30, the modification of THEKADATH, Carver, and CHEN teaches claimed invention substantially as claimed, and THEKADATH further teaches each data block of the plurality of data blocks in the target ledger is stored in advance in the database system by: obtaining, by the coordinator node, each data block of the plurality of data blocks in the target ledger (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. A new block including one or more digital assets may be generated after an average time interval (e.g., every 1 second, 5 seconds, 10 seconds, 30 seconds, 1 minute, ten minutes, 1 hour, etc.). Authenticity may be provided to a block via a digital signature. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 

determining, by the coordinator node, a corresponding data node in the database system corresponding to each data block based on the corresponding hash value of each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 

allocating, by the coordinator node, each data block to the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0150]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 

creating, by the coordinator node, corresponding routing information between each data block and the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0150]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 

saving, by the coordinator node, the corresponding routing information between each data block and the corresponding data node and block header information of each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); and 

sending, by the coordinator node and to the corresponding data node, each data block to be stored by the corresponding data node (THEKADATH: [0101]; For example, the administrative node computer 150 may record a digital asset once it is minted (e.g., approved and digitally signed), and/or once it is sent to the recipient node computer 145. The ledger may be certified as authentic by the administrative node computer 150, and authenticity can be shown by a digital signature (e.g., for each transaction, or for the entire ledger)).  

Regarding claim 31, the modification of THEKADATH, Carver, and CHEN teaches claimed invention substantially as claimed, and THEKADATH further teaches allocating, by the coordinator node, each data block to the corresponding data node comprises: obtaining, by the coordinator node, the corresponding block header and the corresponding block body in each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); and 

Page: 10 of 17 	allocating, by the coordinator node, the corresponding block body to the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset), wherein 

creating, by the coordinator node, the corresponding routing information between each data block and the corresponding data node comprises creating, by the coordinator node, the corresponding routing information between the corresponding block body and the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset), and wherein 

sending, by the coordinator node and to the corresponding data node, each data block to be stored by the corresponding data node comprises sending, by the coordinator node and to the corresponding data node, the corresponding block body to be stored by the corresponding data node (THEKADATH: [0101]; For example, the administrative node computer 150 may record a digital asset once it is minted (e.g., approved and digitally signed), and/or once it is sent to the recipient node computer 145. The ledger may be certified as authentic by the administrative node computer 150, and authenticity can be shown by a digital signature (e.g., for each transaction, or for the entire ledger)).  
Regarding claim 35, THEKADATH teaches a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that (THEKADATH: [0343]; The software code may be stored as a series of instructions, or commands on a computer-readable medium, such as a random access memory (RAM}, a read-only memory (ROM}, a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a CD-ROM), 
when executed by the one or more computers, perform one or more operations comprising: receiving, by a coordinator node in a database system that stores data in blockchain- type ledgers in a centralized manner (THEKADATH: [0141]; Alternatively, if the recipient node computer 145 does not build its own ledger, and instead accesses a central ledger (e.g., kept by the administrative node computer 150) {Examiner correlates that the recipient node computer 145 accesses the central ledger kept by the administrative node computer since administrative node computer keeps the ledger it is centralized and the peer does not have its own key}), 
a first verification instruction (THEKADATH: [0050]-[0051]; a "blockchain" may comprise a series of blocks. Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata. The block body can include the information stored in the block. For example, record information stored in a block can be considered the block body. The block body can also include other data, such as reference to a previous block (e.g., a previous block header), a timestamp [0127]; Such a ledger may be stored at the ledger database 165C. The update ledger module 165K may include instructions for adding a block to a blockchain, the new block including information about one or more transactions {Examiner correlates the verification instruction as a confirmation such as block data that is created includes the timestamp which is a confirmation of being stored}), wherein
the database system comprises the coordinator node and one or more data nodes (THEKADATH: [0057]; FIG. 1 shows a system 100 comprising a number of components. The system comprises a user computer 110 operated by a user (not shown)…The system further comprises an interaction platform 154, one or more administrative node computers 150, a foreign exchange transaction application interface 152, a settlement service computer 155, a transaction repository 156, and a risk management computer 157); 
determining, by the coordinator node and based on the first verification instruction, a target ledger that is to be verified (THEKADATH: [0186]-[0187]; At this point, or at a later time, the administrative node computer 550 may also update a ledger of transactions based on the digital asset. An entry in the ledger may include information about the value, the recipient of the value, the sender of the value, the transaction date and time, the digital asset identifier, and any other suitable information…Also, when the ledger is updated, the transaction (e.g., transfer of value from the user to the resource provider) may be considered official and guaranteed), wherein 
the target ledger comprises a blockchain-type ledger that stores a plurality of data blocks, wherein in the blockchain-type ledger, each data block of the plurality of data blocks comprises a corresponding block header used to store corresponding metadata and a corresponding block body used to store corresponding data records (THEKADATH: [0051]; A block can include both a "block body" and a "block header." The block header can be a block identifier or label. The block header can serve to identify the block, and block headers can be used to link blocks together. The block body can include the information stored in the block. For example, record information stored in a block can be considered the block body. The block body can also include other data, such as reference to a previous block (e.g., a previous block header), a timestamp, a random number, a hash of record information (e.g., transaction data), and/or any other suitable information.  [0127]; Such a ledger may be stored at the ledger database 165C. The update ledger module 165K may include instructions for adding a block to a blockchain, the new block including information about one or more transactions), and wherein
 except an initial data block, each data block of the plurality of data blocks comprises at least one data record and a corresponding hash value that is determined by both the at least one data record and a hash value of a previous data block (THEKADATH: [0158]; For example, each block may include a data header that includes a hash of the previous block in the blockchain ledger and a root value of all past transactions. Since each block in the blockchain ledger may be generated in a similar manner by including a data header storing information referencing its previous entry and previous transactions, no entry can be modified without affecting all following entries);
THEKADATH does not explicitly teach performing, by the coordinator node and based on block header information, block header integrity verification on block headers of the plurality of data blocks in the target ledger, wherein the block header information is stored in the coordinator node, wherein the block header information comprises the corresponding hash value of each data block of the plurality of data blocks in the target ledger, and wherein performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger comprises: generating, by the coordinator node, a block hash value based on a root hash corresponding to a data record in a data block of the plurality of data blocks and a block hash of a previous data block of the data block; and comparing the generated block hash value with a hash value of [[a]]the data block of the plurality of data blocks, among the corresponding hash value of each data block of the plurality of data blocks in the block header information,
However, Carver teaches performing, by the coordinator node and based on block header information, block header integrity verification on block headers of the plurality of data blocks in the target ledger (Carver: Col 13, lines 1-5; The node coordinator then transmits/propagates a Mining Done message via 602 containing the block header to the other node coordinators in the network, and those other node coordinators then use the block Merkle root to complete their block verification process. Col 20, lines 20-22; On success, node coordinator 802 sends the block header in messages 823 to all validating node coordinators 806. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers), wherein
 the block header information is stored in the coordinator node (Carver: Col 20, lines 32-35; When verifying node coordinator receives Merkle roots for each segment, it generates a block header, and verifies that the block header it generates matches the block header it received in message 823), wherein
 the block header information comprises the corresponding hash value of each data block of the plurality of data blocks in the target ledger (Carver: Col 14, lines 52-53; for verification the segment handler is feeding transaction hashes to its transactions handlers. Col 20, lines 11-15; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 20, lines 26-30; each segment handler 807 has received acknowledgements for all outstanding transaction assignment verifications…it computes the Merkle trees for its segments and sends the Merkle root. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers), and wherein
 performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger comprises: generating, by the coordinator node, a block hash value based on a root hash corresponding to a data record in a data block of the plurality of data blocks and a block hash of a previous data block of the data block (Carver: Col 16, lines 13-15; generating block segments as directed by the node coordinator 601 in messages (via 605). Col 20, lines 11-16; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 20, lines 32-35; When verifying node coordinator receives Merkle roots for each segment, it generates a block header, and verifies that the block header it generates matches the block header it received in message 823 {Examiner correlates the node coordinator as the coordinator node and the block hash based on the root hash as the segment from the top of the merkle tree and then comparing to another segment which has a previous block header and compares to verify a match}}); and
 comparing the generated block hash value with a hash value of [[a]]the data block of the plurality of data blocks, among the corresponding hash value of each data block of the plurality of data blocks in the block header information,A header 204 includes several required elements, namely, a hash 210 of the previous block header. Col 11, lines 55-56; the segment handler may obtain and receive digests (hashes). Col 14, lines 61-65; In verification, and upon completion when the node coordinator gets results from all the segment handlers, the coordinator once again computes the overall block Merkle root, but this time it compares that root with the root provided in the block header. Col 20, lines 11-15; When the node coordinator 802 receives a Merkle root for all segments of the block, it computes the top of the Merkle tree for the overall block from the segment Merkle roots and generates a block header composed a hash of the previous block header. Col 21, lines 14-22; blockchain receipt along with associated block header information is generally provided as evidence that a transaction has been finalized…a receipt includes a Merkle proof (generally a path through a block's Merkle tree) that is presented with respect to block header in the chain of block headers);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated). One of ordinary skill in the art would have been motivated to make such a combination of improving the verified data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See Carver: Col 5, lines 16-19). In addition, the references (THEKADATH and Carver) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH and Carver are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
	The modification of THEKADATH and Carver teaches claimed invention substantially as claimed, however the modification of THEKADATH and Carver does not explicitly teach determining, by the coordinator node, that the block header integrity verification fails; and in response to determining that the block header integrity verification fails: refraining, by the coordinator node, from further integrity verification of the target ledger; and generating, by the coordinator node, an indicator indicating that integrity of the target ledger has been compromised.
However Chen teaches determining, by the coordinator node, that the block header integrity verification fails (CHEN: [0187]; (3) The copyright processing apparatus checks whether the digital content ID of the copyright transfer request is correct. The check method is: checking whether the digital content ID of the copyright transfer request is equal to a hash value obtained after a hash operation is performed on the hash value of the raw digital content and the address of the copyright transfer destination. If they are different, the check fails); and 
Application No. : 17/365,772 Filed: July 1, 2021 Page: 13 of19 in response to determining that the block header integrity verification fails: refraining, by the coordinator node, from further integrity verification of the target ledger (CHEN: [0124]; Each copyright processing apparatus in the trusted network receives the broadcast block, checks the block, and if the check succeeds, sends the block to the blockchain processing apparatus corresponding to the copyright processing apparatus, or if the check fails, returns a transaction failure response to the blockchain processing apparatus corresponding to the leader, and records the failure event as a penalty basis for the leader in a next election (for example, a dissenting vote to the leader) [0187]; (3) The copyright processing apparatus checks whether the digital content ID of the copyright transfer request is correct. The check method is: checking whether the digital content ID of the copyright transfer request is equal to a hash value obtained after a hash operation is performed on the hash value of the raw digital content and the address of the copyright transfer destination. If they are different, the check fails)); and 
generating, by the coordinator node, an indicator indicating that integrity of the target ledger has been compromised (CHEN: [0143]; The candidate sends a notification of being a leader to other nodes, where the notification message includes content of a base transaction. Other nodes verify the base transaction, and if the verification fails, a new round of the election is initiated).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised). One of ordinary skill in the art would have been motivated to make such a combination in improving to verify the data by determining whether transaction value match to indicate a successful transaction or do not match in which indicates a failure in which causes verification failure provides better security in determining whether data transaction are routed properly (See CHEN: [0088]). In addition, the references (THEKADATH, Carver, and CHEN) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, and Chen are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
Regarding claim 37, the modification of THEKADATH, Carver, and CHEN teaches claimed invention substantially as claimed, and THEKADATH further teaches each data block of the plurality of data blocks in the target ledger is stored in advance in the database system by: obtaining, by the coordinator node, each data block of the plurality of data blocks in the target ledger (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 

determining, by the coordinator node, a corresponding data node in the database system corresponding to each data block based on the corresponding hash value of each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset);

 	allocating, by the coordinator node, each data block to the corresponding data node, wherein allocating, by the coordinator node, each data block to the corresponding data node comprises: obtaining, by the coordinator node, the corresponding block header and the corresponding block body in each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); and 

allocating, by the coordinator node, the corresponding block body to the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 

creating, by the coordinator node, corresponding routing information between each data block and the corresponding data node, wherein creating, by the coordinator node, the corresponding routing information between each data block and the corresponding data node comprises: creating, by the coordinator node, the corresponding routing information between the corresponding block body and the corresponding data node (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); 

saving, by the coordinator node, the corresponding routing information between each data block and the corresponding data node and block header information of each data block (THEKADATH: [0102]; the update ledger module 150L may include instructions for maintaining a ledger of transactions in the form of a blockchain. For example, the administrative node computer 150 may be able to create and/or sign new blocks. The administrative node computer 150 may optionally create a hash header for each block based on the digital assets in the body of the block, a hash of a previous block, a block identifier or transaction identifier, a nonce, a random number, and/or any other suitable information. [0126]; In order to provide a digital asset to the appropriate recipient node computer 145, the issuer node computer 165 may operate suitable routing tables. For example, the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset); and 

sending, by the coordinator node and to the corresponding data node, each data block to be stored by the corresponding data node, wherein sending, by the coordinator node and to the corresponding data node, each data block to be stored by the corresponding data node comprises: sending, by the coordinator node and to the corresponding data node, the corresponding block body to be stored by the corresponding data node (THEKADATH: [0101]; For example, the administrative node computer 150 may record a digital asset once it is minted (e.g., approved and digitally signed), and/or once it is sent to the recipient node computer 145. The ledger may be certified as authentic by the administrative node computer 150, and authenticity can be shown by a digital signature (e.g., for each transaction, or for the entire ledger)).  

Claims 25, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over WO International Patent Publication 2018/067232 issued to THEKADATH et al. (hereinafter as "THEKADATH") in view of U.S Patent 10,630,769 issued to Carver et al. (hereinafter as "Carver") in view of U.S Patent Application Publication 2018/0374173 issued to Chen et al. (hereinafter as “Chen”) in view of U.S Patent Application Publication 2016/0191243 issued to WILLIAM MANNING (hereinafter as "MANNING") in further view of U.S Patent Application Publication 2019/0034465 issued to Atsushi SHIMAMURA (hereinafter as “SHIMAMURA”).

Regarding claim 25, the modification of THEKADATH, Carver, and Chen teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, and Chen does not explicitly teach each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block; determining a hash value of the data records; and if a predetermined block generation condition is reached, determining the data records; and generating the Nth data block that comprises the data records and the hash value of the data records, wherein generating the Nth data block that comprises the data records and the hash value of the data records comprises: generating the Nth data block that comprises the hash value of the Nth data block, the data records to be written into the Nth data block, and a block generation time of the Nth data block.

MANNING teaches	each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block (MANNING: [0042]; The private blockchain is constantly updated as new blocks are created and used to extend the chain as additional resource records are cached from the domain name system. As a node receives requests for domain name system resource records that it has not previously cached, the node creates new blocks, inserts the resource records, and then links them to the existing private blockchain); 

determining a hash value of the data records (MANNING: [0025]; Each block also references a previous block, known as the parent block, through the “previous block hash” field in the block header. Thus, each block contains the hash of its parent inside its own header. The sequence of hashes linking each block to its parent creates a chain going back all the way to the first block ever created, known as the genesis block); and

 if a predetermined block generation condition is reached, determining the data records (MANNING: [0042]; As a node receives requests for domain name system resource records that it has not previously cached, the node creates new blocks, inserts the resource records, and then links them to the existing private blockchain. To establish a link, a node will examine the incoming block header and look for the “previous block hash.”); and 

generating the Nth data block that comprises the data records and the hash value of the data records, wherein generating the Nth data block that comprises the data records and the hash value of the data records comprises: generating the Nth data block that comprises the hash value of the Nth data block, the data records to be written into the Nth data block, and a block generation time of the Nth data block (MANNING: [0044]; The node then creates a new block for storing n resource records, as follows, with all values illustrative only and with the fields expressed in readable form for this discussion:
{  “size” : 43560,  “version” : 2,  “previousblockhash” :   “00000000000000027e7ba6fe7bad39faf3b5a83daed765f05f7d1b71a1632249”,  “Merkleroot” :   “5e049f4030e0ab2debb92378f53c0a6e09548aea083f3ab25e1d94ea1155e29d”,  “time” : 1388185038,  “rr” : [   [Resource record 1],  #[... other resource records omitted ...]   [Resource record n]  ] }).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to further include the teachings of MANNINGS (teaches an initial block in which each data block comprises a data block and hash value of previous data block and block heights of the plurality of data block increased monotonically increase based on a generation time sequence). One of ordinary skill in the art would have been motivated to make such a combination in improving to verify the data by determining whether transaction value match to improve the verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See MANNINGS: [0049]). In addition, the references (THEKADATH, Carver, CHEN, and MANNINGS) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, and MANNINGS are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
	The modification of THEKADATH, Carver, Chen, and MANNING teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, Chen, and MANNING does not explicitly teach if N = 1, setting a hash value and a block height of the initial data block based on a predetermined methodology; and if N>1, determining a hash value of the Nth data block based on the data records to be written into the Nth data block and a hash value of a (N-1)th data block;

	However, SHIMAMURA teaches if N = 1, setting a hash value and a block height of the initial data block based on a predetermined methodology (SHIMAMURA: [0056]-[0057]; For instance, the first block in a blockchain (i.e., the “genesis” block) may have block height of zero. As new blocks are added to the blockchain 112, the new blocks are sequentially numbered using increasing positive integers. Each subsequent block added on to the previous block is one position higher in the blockchain. The block height 312 is also typically not a part of the block's data structure, i.e., is not stored within the block itself. The block header 310 for each block includes a previous block header hash 316 of the previous block. For example, block 304 includes a previous block header hash 316 that is the block header hash of block 302, while block 306 includes a previous block header hash 316 that is the block header hash of block 304); and 

 	if N>1, determining a hash value of the Nth data block based on the data records to be written into the Nth data block and a hash value of a (N-1)th data block (SHIMAMURA: [0056]; In addition, the blocks in a blockchain may be identified by a block height 312, which is the sequential position of the block in the blockchain. For instance, the first block in a blockchain (i.e., the “genesis” block) may have block height of zero. As new blocks are added to the blockchain 112, the new blocks are sequentially numbered using increasing positive integers. Each subsequent block added on to the previous block is one position higher in the blockchain. Thus, in the illustrated example, block 302 has a block height value=4, block 304 has a block height value=5, and block 306 has a block height value=6. In addition to the block header 310, each block includes a block body 314, which may include the sequential data 122 or other content or information being stored by the block); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to include the teachings of MANNINGS (teaches an initial block in which each data block comprises a data block and hash value of previous data block and block heights of the plurality of data block increased monotonically increase based on a generation time sequence) to further include the teachings of SHIMAMURA (teaches generating the Nth data block that comprises the data record and the hash value of the data block comprises: if N = 1, giving a hash value and a block height of the initial data block based on a predetermined methodology; and if N > 1, determining the hash value of the Nth data block). One of ordinary skill in the art would have been motivated to make such a combination in improving to verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See SHIMAMURA: [0022]). In addition, the references (THEKADATH, Carver, CHEN, MANNINGS, and SHIMAMURA) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, MANNINGS, and SHIMAMURA are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
	Regarding claim 32, the modification of THEKADATH, Carver, and Chen teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, and Chen does not explicitly teach each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block; determining a hash value of the data records; and if a predetermined block generation condition is reached, determining the data records; and generating the Nth data block that comprises the hash value of the Nth data block, the data records to be written into the Nth data block, and a block generation time of the Nth data block.

	MANNING teaches each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block (MANNING: [0042]; The private blockchain is constantly updated as new blocks are created and used to extend the chain as additional resource records are cached from the domain name system. As a node receives requests for domain name system resource records that it has not previously cached, the node creates new blocks, inserts the resource records, and then links them to the existing private blockchain); 

determining a hash value of the data records (MANNING: [0025]; Each block also references a previous block, known as the parent block, through the “previous block hash” field in the block header. Thus, each block contains the hash of its parent inside its own header. The sequence of hashes linking each block to its parent creates a chain going back all the way to the first block ever created, known as the genesis block); and

 if a predetermined block generation condition is reached, determining the data records (MANNING: [0042]; As a node receives requests for domain name system resource records that it has not previously cached, the node creates new blocks, inserts the resource records, and then links them to the existing private blockchain. To establish a link, a node will examine the incoming block header and look for the “previous block hash.”); and 

generating the Nth data block that comprises the hash value of the Nth data block, the data records to be written into the Nth data block, and a block generation time of the Nth data block (MANNING: [0044]; The node then creates a new block for storing n resource records, as follows, with all values illustrative only and with the fields expressed in readable form for this discussion:
{  “size” : 43560,  “version” : 2,  “previousblockhash” :   “00000000000000027e7ba6fe7bad39faf3b5a83daed765f05f7d1b71a1632249”,  “Merkleroot” :   “5e049f4030e0ab2debb92378f53c0a6e09548aea083f3ab25e1d94ea1155e29d”,  “time” : 1388185038,  “rr” : [   [Resource record 1],  #[... other resource records omitted ...]   [Resource record n]  ] }).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to further include the teachings of MANNINGS (teaches an initial block in which each data block comprises a data block and hash value of previous data block and block heights of the plurality of data block increased monotonically increase based on a generation time sequence). One of ordinary skill in the art would have been motivated to make such a combination in improving to verify the data by determining whether transaction value match to improve the verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See MANNINGS: [0049]). In addition, the references (THEKADATH, Carver, CHEN, and MANNINGS) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, and MANNINGS are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
	The modification of THEKADATH, Carver, Chen, and MANNING teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, Chen, and MANNING does not explicitly teach generating the Nth data block that comprises the data records and the hash value of the data records, wherein generating the Nth data block that comprises the data records and the hash value of the data records comprises: if N = 1, setting a hash value and a block height of the initial data block based on a predetermined methodology; and if N>1, determining a hash value of the Nth data block based on the data records to be written into the Nth data block and a hash value of a (N-1)th data block;

	However, SHIMAMURA teaches generating the Nth data block that comprises the data records and the hash value of the data records, wherein generating the Nth data block that comprises the data records and the hash value of the data records comprises: if N = 1, setting a hash value and a block height of the initial data block based on a predetermined methodology (SHIMAMURA: [0056]-[0057]; For instance, the first block in a blockchain (i.e., the “genesis” block) may have block height of zero. As new blocks are added to the blockchain 112, the new blocks are sequentially numbered using increasing positive integers. Each subsequent block added on to the previous block is one position higher in the blockchain. The block height 312 is also typically not a part of the block's data structure, i.e., is not stored within the block itself. The block header 310 for each block includes a previous block header hash 316 of the previous block. For example, block 304 includes a previous block header hash 316 that is the block header hash of block 302, while block 306 includes a previous block header hash 316 that is the block header hash of block 304); and

  if N>1, determining a hash value of the Nth data block based on the data records to be written into the Nth data block and a hash value of a (N-1)th data block (SHIMAMURA: [0056]; In addition, the blocks in a blockchain may be identified by a block height 312, which is the sequential position of the block in the blockchain. For instance, the first block in a blockchain (i.e., the “genesis” block) may have block height of zero. As new blocks are added to the blockchain 112, the new blocks are sequentially numbered using increasing positive integers. Each subsequent block added on to the previous block is one position higher in the blockchain. Thus, in the illustrated example, block 302 has a block height value=4, block 304 has a block height value=5, and block 306 has a block height value=6. In addition to the block header 310, each block includes a block body 314, which may include the sequential data 122 or other content or information being stored by the block); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to include the teachings of MANNINGS (teaches an initial block in which each data block comprises a data block and hash value of previous data block and block heights of the plurality of data block increased monotonically increase based on a generation time sequence) to further include the teachings of SHIMAMURA (teaches generating the Nth data block that comprises the data record and the hash value of the data block comprises: if N = 1, giving a hash value and a block height of the initial data block based on a predetermined methodology; and if N > 1, determining the hash value of the Nth data block). One of ordinary skill in the art would have been motivated to make such a combination in improving to verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See SHIMAMURA: [0022]). In addition, the references (THEKADATH, Carver, CHEN, MANNINGS, and SHIMAMURA) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, MANNINGS, and SHIMAMURA are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
Regarding claim 32, the modification of THEKADATH, Carver, and Chen teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, and Chen does not explicitly teach each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block; determining a hash value of the data records; and if a predetermined block generation condition is reached, determining the data records; and generating the Nth data block that comprises the hash value of the Nth data block, the data records to be written into the Nth data block, and a block generation time of the Nth data block.

	MANNING teaches each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block (MANNING: [0042]; The private blockchain is constantly updated as new blocks are created and used to extend the chain as additional resource records are cached from the domain name system. As a node receives requests for domain name system resource records that it has not previously cached, the node creates new blocks, inserts the resource records, and then links them to the existing private blockchain); 

determining a hash value of the data records (MANNING: [0025]; Each block also references a previous block, known as the parent block, through the “previous block hash” field in the block header. Thus, each block contains the hash of its parent inside its own header. The sequence of hashes linking each block to its parent creates a chain going back all the way to the first block ever created, known as the genesis block); and

 if a predetermined block generation condition is reached, determining the data records (MANNING: [0042]; As a node receives requests for domain name system resource records that it has not previously cached, the node creates new blocks, inserts the resource records, and then links them to the existing private blockchain. To establish a link, a node will examine the incoming block header and look for the “previous block hash.”); and 

generating the Nth data block that comprises the hash value of the Nth data block, the data records to be written into the Nth data block, and a block generation time of the Nth data block (MANNING: [0044]; The node then creates a new block for storing n resource records, as follows, with all values illustrative only and with the fields expressed in readable form for this discussion:
{  “size” : 43560,  “version” : 2,  “previousblockhash” :   “00000000000000027e7ba6fe7bad39faf3b5a83daed765f05f7d1b71a1632249”,  “Merkleroot” :   “5e049f4030e0ab2debb92378f53c0a6e09548aea083f3ab25e1d94ea1155e29d”,  “time” : 1388185038,  “rr” : [   [Resource record 1],  #[... other resource records omitted ...]   [Resource record n]  ] }).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to further include the teachings of MANNINGS (teaches an initial block in which each data block comprises a data block and hash value of previous data block and block heights of the plurality of data block increased monotonically increase based on a generation time sequence). One of ordinary skill in the art would have been motivated to make such a combination in improving to verify the data by determining whether transaction value match to improve the verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See MANNINGS: [0049]). In addition, the references (THEKADATH, Carver, CHEN, and MANNINGS) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, and MANNINGS are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
	The modification of THEKADATH, Carver, Chen, and MANNING teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, Chen, and MANNING does not explicitly teach generating the Nth data block that comprises the data records and the hash value of the data records, wherein generating the Nth data block that comprises the data records and the hash value of the data records comprises: if N = 1, setting a hash value and a block height of the initial data block based on a predetermined methodology; and if N>1, determining a hash value of the Nth data block based on the data records to be written into the Nth data block and a hash value of a (N-1)th data block;

	However, SHIMAMURA teaches generating the Nth data block that comprises the data records and the hash value of the data records, wherein generating the Nth data block that comprises the data records and the hash value of the data records comprises: if N = 1, setting a hash value and a block height of the initial data block based on a predetermined methodology (SHIMAMURA: [0056]-[0057]; For instance, the first block in a blockchain (i.e., the “genesis” block) may have block height of zero. As new blocks are added to the blockchain 112, the new blocks are sequentially numbered using increasing positive integers. Each subsequent block added on to the previous block is one position higher in the blockchain. The block height 312 is also typically not a part of the block's data structure, i.e., is not stored within the block itself. The block header 310 for each block includes a previous block header hash 316 of the previous block. For example, block 304 includes a previous block header hash 316 that is the block header hash of block 302, while block 306 includes a previous block header hash 316 that is the block header hash of block 304); and
  if N>1, determining a hash value of the Nth data block based on the data records to be written into the Nth data block and a hash value of a (N-1)th data block (SHIMAMURA: [0056]; In addition, the blocks in a blockchain may be identified by a block height 312, which is the sequential position of the block in the blockchain. For instance, the first block in a blockchain (i.e., the “genesis” block) may have block height of zero. As new blocks are added to the blockchain 112, the new blocks are sequentially numbered using increasing positive integers. Each subsequent block added on to the previous block is one position higher in the blockchain. Thus, in the illustrated example, block 302 has a block height value=4, block 304 has a block height value=5, and block 306 has a block height value=6. In addition to the block header 310, each block includes a block body 314, which may include the sequential data 122 or other content or information being stored by the block); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to include the teachings of MANNINGS (teaches an initial block in which each data block comprises a data block and hash value of previous data block and block heights of the plurality of data block increased monotonically increase based on a generation time sequence) to further include the teachings of SHIMAMURA (teaches generating the Nth data block that comprises the data record and the hash value of the data block comprises: if N = 1, giving a hash value and a block height of the initial data block based on a predetermined methodology; and if N > 1, determining the hash value of the Nth data block). One of ordinary skill in the art would have been motivated to make such a combination in improving to verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See SHIMAMURA: [0022]). In addition, the references (THEKADATH, Carver, CHEN, MANNINGS, and SHIMAMURA) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, MANNINGS, and SHIMAMURA are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
	Regarding claim 38, the modification of THEKADATH, Carver, and Chen teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, and Chen does not explicitly teach each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block; determining a hash value of the data records; and if a predetermined block generation condition is reached, determining the data records;

	MANNING teaches each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block (MANNING: [0042]; The private blockchain is constantly updated as new blocks are created and used to extend the chain as additional resource records are cached from the domain name system. As a node receives requests for domain name system resource records that it has not previously cached, the node creates new blocks, inserts the resource records, and then links them to the existing private blockchain);

determining a hash value of the data records (MANNING: [0025]; Each block also references a previous block, known as the parent block, through the “previous block hash” field in the block header. Thus, each block contains the hash of its parent inside its own header. The sequence of hashes linking each block to its parent creates a chain going back all the way to the first block ever created, known as the genesis block); and 

if a predetermined block generation condition is reached, determining the data records (MANNING: [0042]; As a node receives requests for domain name system resource records that it has not previously cached, the node creates new blocks, inserts the resource records, and then links them to the existing private blockchain. To establish a link, a node will examine the incoming block header and look for the “previous block hash.”); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to further include the teachings of MANNINGS (teaches an initial block in which each data block comprises a data block and hash value of previous data block and block heights of the plurality of data block increased monotonically increase based on a generation time sequence). One of ordinary skill in the art would have been motivated to make such a combination in improving to verify the data by determining whether transaction value match to improve the verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See MANNINGS: [0049]). In addition, the references (THEKADATH, Carver, CHEN, and MANNINGS) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, and MANNINGS are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
	The modification of THEKADATH, Carver, Chen, and MANNING teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, Chen, and MANNING does not explicitly teach generating the Nth data block that comprises the data records and the hash value of the data records, wherein generating the Nth data block that comprises the data records and the hash value of the data records comprises: if N = 1, setting a hash value and a block height of the initial data block based on a predetermined methodology and if N>1, determining a hash value of the Nth data block based on the data records to be written into the Nth data block and a hash value of a (N-1)th data block; and generating the Nth data block that comprises the hash value of the Nth data block, the data records to be written into the Nth data block, and a block generation time of the Nth data block.

	SHIMAMURA teaches generating the Nth data block that comprises the data records and the hash value of the data records, wherein generating the Nth data block that comprises the data records and the hash value of the data records comprises: if  N = 1, setting a hash value and a block height of the initial data block based on a predetermined methodology (SHIMAMURA: [0056]-[0057]; For instance, the first block in a blockchain (i.e., the “genesis” block) may have block height of zero. As new blocks are added to the blockchain 112, the new blocks are sequentially numbered using increasing positive integers. Each subsequent block added on to the previous block is one position higher in the blockchain. The block height 312 is also typically not a part of the block's data structure, i.e., is not stored within the block itself. The block header 310 for each block includes a previous block header hash 316 of the previous block. For example, block 304 includes a previous block header hash 316 that is the block header hash of block 302, while block 306 includes a previous block header hash 316 that is the block header hash of block 304); and

  
    PNG
    media_image1.png
    28
    105
    media_image1.png
    Greyscale
 determining a hash value of the Nth data block based on the data records to be written into the Nth data block and a hash value of a (N-1)th data block; and generating the Nth data block that comprises the hash value of the Nth data block, the data records to be written into the Nth data block, and a block generation time of the Nth data block (MANNING: [0044]; The node then creates a new block for storing n resource records, as follows, with all values illustrative only and with the fields expressed in readable form for this discussion:
{  “size” : 43560,  “version” : 2,  “previousblockhash” :   “00000000000000027e7ba6fe7bad39faf3b5a83daed765f05f7d1b71a1632249”,  “Merkleroot” :   “5e049f4030e0ab2debb92378f53c0a6e09548aea083f3ab25e1d94ea1155e29d”,  “time” : 1388185038,  “rr” : [   [Resource record 1],  #[... other resource records omitted ...]   [Resource record n]  ] }).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to include the teachings of MANNINGS (teaches an initial block in which each data block comprises a data block and hash value of previous data block and block heights of the plurality of data block increased monotonically increase based on a generation time sequence) to further include the teachings of SHIMAMURA (teaches generating the Nth data block that comprises the data record and the hash value of the data block comprises: if N = 1, giving a hash value and a block height of the initial data block based on a predetermined methodology; and if N > 1, determining the hash value of the Nth data block). One of ordinary skill in the art would have been motivated to make such a combination in improving to verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See SHIMAMURA: [0022]). In addition, the references (THEKADATH, Carver, CHEN, MANNINGS, and SHIMAMURA) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, MANNINGS, and SHIMAMURA are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
Claims 26, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over WO International Patent Publication 2018/067232 issued to THEKADATH et al. (hereinafter as "THEKADATH") in view of U.S Patent 10,630,769 issued to Carver et al. (hereinafter as "Carver") in view of U.S Patent Application Publication 2018/0374173 issued to Chen et al. (hereinafter as “Chen”)  in further view of U.S Patent Application Publication 2019/0034465 issued to Atsushi SHIMAMURA (hereinafter as “SHIMAMURA”).

Regarding claim 26, the modification of THEKADATH, Carver, and Chen teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, and Chen does not explicitly teach receiving the first verification instruction, and determining the target ledger comprises: receiving a time point comprised in the first verification instruction; obtaining a time service certificate corresponding to the time point; and determining a partial ledger corresponding to the time service certificate as the target ledger, wherein the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger, and wherein performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information.

	SHIMAMURA teaches receiving the first verification instruction, and determining the target ledger comprises: receiving a time point comprised in the first verification instruction (SHIMAMURA: [0063]-[0064]; Column 406 of the data structure 400 includes the leader time, which is a timestamp or other time information applied by the leader consensus node to each received piece of sequential data indicating the time and date at which the leader consensus node received the piece of sequential data. Column 408 of the data structure 400 includes the source local time, which is a time associated with the sequential data. For example, the source local time may be a time and date added by the source computing device to the sequential data when the sequential is sent to the consensus system); 

obtaining a time service certificate corresponding to the time point (SHIMAMURA: [0063]-[0064]; In the example of FIG. 5, the block 500 of a blockchain includes a thread ID and block height (BH) that are associated with the block 500, as indicated at 502, and as discussed above with respect to FIG. 3. Furthermore, the block 500 includes the sequential data 504 that is stored in the block body of the block, as discussed above with respect to FIG. 3); and 

determining a partial ledger corresponding to the time service certificate as the target ledger (SHIMAMURA: [0084]-[0085]; In this example, the first blockchain 112(1) has a thread ID of “1”, the second blockchain 112(2) has a thread ID of “2”, and the third blockchain 112(3) has a thread ID of “3”. The first block 802(1) in the first blockchain 112(1) includes five entries for the first five pieces of sequential data from the data structure 400 in FIG. 4, as indicated by the assigned message identifiers “2101”-“2105”. Similarly, as indicated at arrows 904, 906, 908, and 910, the last piece of data in a block in one of the blockchains is duplicated as the first piece of data in another block in a different blockchain having data that sequentially follows the last piece of data. As one example, a full duplicate of the last data entered as a last entry in a block in one blockchain may be used as a first entry into the data in a new block in another blockchain), wherein

 	the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger (SHIMAMURA: [0058]; In addition, the block header 310 may include a block body hash 318 and a timestamp 320 corresponding to a time at which that block was created, as well as other possible information not shown in this example. In some cases, the block body hash 318 may be calculated as a Merkle tree, such as in the case that the blockchain 112 is used to store a large number of transactions), and wherein 

performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information (SHIMAMURA: [0056]; In addition, the blocks in a blockchain may be identified by a block height 312, which is the sequential position of the block in the blockchain. [0058]; In addition, the block header 310 may include a block body hash 318 and a timestamp 320 corresponding to a time at which that block was created, as well as other possible information not shown in this example. In either case, because a hash 318 of the block body 314 is included in the block header 310, and because a block header hash 308 of the block header 310 is used to identify the block, it is not possible to alter the data in the block body 314 without changing the value of the block header hash 308, thereby changing the identifier of the block and providing evidence that the block contents have been altered).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to further include the teachings of SHIMAMURA (teaches determining a partial ledger corresponding to the time service certificate as the target ledger, wherein the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger, and performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information). One of ordinary skill in the art would have been motivated to make such a combination in improving to verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See SHIMAMURA: [0022]). In addition, the references (THEKADATH, Carver, CHEN, and SHIMAMURA) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, and SHIMAMURA are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
	Regarding claim 33, the modification of THEKADATH, Carver, and Chen teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, and Chen does not explicitly teach receiving the first verification instruction, and determining the target ledger comprises: receiving a time point comprised in the first verification instruction; obtaining a time service certificate corresponding to the time point; and determining a partial ledger corresponding to the time service certificate as the target ledger, wherein the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger, and wherein performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information.

	SHIMAMURA teaches receiving the first verification instruction, and determining the target ledger comprises: receiving a time point comprised in the first verification instruction (SHIMAMURA: [0063]-[0064]; Column 406 of the data structure 400 includes the leader time, which is a timestamp or other time information applied by the leader consensus node to each received piece of sequential data indicating the time and date at which the leader consensus node received the piece of sequential data. Column 408 of the data structure 400 includes the source local time, which is a time associated with the sequential data. For example, the source local time may be a time and date added by the source computing device to the sequential data when the sequential is sent to the consensus system); 

obtaining a time service certificate corresponding to the time point (SHIMAMURA: [0063]-[0064]; In the example of FIG. 5, the block 500 of a blockchain includes a thread ID and block height (BH) that are associated with the block 500, as indicated at 502, and as discussed above with respect to FIG. 3. Furthermore, the block 500 includes the sequential data 504 that is stored in the block body of the block, as discussed above with respect to FIG. 3); and Filed: July 1, 2021 

Page: 1ofl7 	determining a partial ledger corresponding to the time service certificate as the target ledger (SHIMAMURA: [0084]-[0085]; In this example, the first blockchain 112(1) has a thread ID of “1”, the second blockchain 112(2) has a thread ID of “2”, and the third blockchain 112(3) has a thread ID of “3”. The first block 802(1) in the first blockchain 112(1) includes five entries for the first five pieces of sequential data from the data structure 400 in FIG. 4, as indicated by the assigned message identifiers “2101”-“2105”. Similarly, as indicated at arrows 904, 906, 908, and 910, the last piece of data in a block in one of the blockchains is duplicated as the first piece of data in another block in a different blockchain having data that sequentially follows the last piece of data. As one example, a full duplicate of the last data entered as a last entry in a block in one blockchain may be used as a first entry into the data in a new block in another blockchain), wherein

 	the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger (SHIMAMURA: [0058]; In addition, the block header 310 may include a block body hash 318 and a timestamp 320 corresponding to a time at which that block was created, as well as other possible information not shown in this example. In some cases, the block body hash 318 may be calculated as a Merkle tree, such as in the case that the blockchain 112 is used to store a large number of transactions), and wherein 

performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information (SHIMAMURA: [0056]; In addition, the blocks in a blockchain may be identified by a block height 312, which is the sequential position of the block in the blockchain. [0058]; In addition, the block header 310 may include a block body hash 318 and a timestamp 320 corresponding to a time at which that block was created, as well as other possible information not shown in this example. In either case, because a hash 318 of the block body 314 is included in the block header 310, and because a block header hash 308 of the block header 310 is used to identify the block, it is not possible to alter the data in the block body 314 without changing the value of the block header hash 308, thereby changing the identifier of the block and providing evidence that the block contents have been altered).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to further include the teachings of SHIMAMURA (teaches determining a partial ledger corresponding to the time service certificate as the target ledger, wherein the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger, and performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information). One of ordinary skill in the art would have been motivated to make such a combination in improving to verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See SHIMAMURA: [0022]). In addition, the references (THEKADATH, Carver, CHEN, and SHIMAMURA) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, and SHIMAMURA are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
Regarding claim 39, the modification of THEKADATH, Carver, and Chen teaches claimed invention substantially as claimed, however the modification of THEKADATH, Carver, and Chen does not explicitly teach receiving the first verification instruction, and determining the target ledger comprises: receiving a time point comprised in the first verification instruction; obtaining a time service certificate corresponding to the time point; and determining a partial ledger corresponding to the time service certificate as the target ledger, wherein the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger, and wherein performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information.

	SHIMAMURA teaches receiving the first verification instruction, and determining the target ledger comprises: receiving a time point comprised in the first verification instruction (SHIMAMURA: [0063]-[0064]; Column 406 of the data structure 400 includes the leader time, which is a timestamp or other time information applied by the leader consensus node to each received piece of sequential data indicating the time and date at which the leader consensus node received the piece of sequential data. Column 408 of the data structure 400 includes the source local time, which is a time associated with the sequential data. For example, the source local time may be a time and date added by the source computing device to the sequential data when the sequential is sent to the consensus system); 

obtaining a time service certificate corresponding to the time point (SHIMAMURA: [0063]-[0064]; In the example of FIG. 5, the block 500 of a blockchain includes a thread ID and block height (BH) that are associated with the block 500, as indicated at 502, and as discussed above with respect to FIG. 3. Furthermore, the block 500 includes the sequential data 504 that is stored in the block body of the block, as discussed above with respect to FIG. 3); and 

determining a partial ledger corresponding to the time service certificate as the target ledger (SHIMAMURA: [0084]-[0085]; In this example, the first blockchain 112(1) has a thread ID of “1”, the second blockchain 112(2) has a thread ID of “2”, and the third blockchain 112(3) has a thread ID of “3”. The first block 802(1) in the first blockchain 112(1) includes five entries for the first five pieces of sequential data from the data structure 400 in FIG. 4, as indicated by the assigned message identifiers “2101”-“2105”. Similarly, as indicated at arrows 904, 906, 908, and 910, the last piece of data in a block in one of the blockchains is duplicated as the first piece of data in another block in a different blockchain having data that sequentially follows the last piece of data. As one example, a full duplicate of the last data entered as a last entry in a block in one blockchain may be used as a first entry into the data in a new block in another blockchain), wherein

 	the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger (SHIMAMURA: [0058]; In addition, the block header 310 may include a block body hash 318 and a timestamp 320 corresponding to a time at which that block was created, as well as other possible information not shown in this example. In some cases, the block body hash 318 may be calculated as a Merkle tree, such as in the case that the blockchain 112 is used to store a large number of transactions), and wherein

 	performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information (SHIMAMURA: [0056]; In addition, the blocks in a blockchain may be identified by a block height 312, which is the sequential position of the block in the blockchain. [0058]; In addition, the block header 310 may include a block body hash 318 and a timestamp 320 corresponding to a time at which that block was created, as well as other possible information not shown in this example. In either case, because a hash 318 of the block body 314 is included in the block header 310, and because a block header hash 308 of the block header 310 is used to identify the block, it is not possible to alter the data in the block body 314 without changing the value of the block header hash 308, thereby changing the identifier of the block and providing evidence that the block contents have been altered).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify THEKADATH (teaches a coordinator node in which stores data in blockchain-type ledger in a centralized manner by determining whether the target ledger is verify where each data block comprises storing metadata and determining whether the block header integrity is succeeded by determining the routing information between the sending and receiving information from the verification result) with the teachings of Carver (teaches performing the coordinator node by performing the block header integrity verification on the block headers and comparing a hash value of each of the plurality of data blocks in the block header information with a hash value generated) to further include the teachings of CHEN (teaches the block header integrity verification fails and is refrained by the coordinator node, from further integrity verification and indicating that integrity of the target ledger has been compromised) to further include the teachings of SHIMAMURA (teaches determining a partial ledger corresponding to the time service certificate as the target ledger, wherein the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger, and performing the block header integrity verification on the block headers of the plurality of data blocks in the target ledger based on the block header information stored in the coordinator node comprises performing the block header integrity verification on the partial ledger based on the time service certificate and the block header information). One of ordinary skill in the art would have been motivated to make such a combination in improving to verifying data by incorporating a sequence of block headers to determine the previous hash in such insured improving the integrity of data to prevent fraud (See SHIMAMURA: [0022]). In addition, the references (THEKADATH, Carver, CHEN, and SHIMAMURA) teach features that are directed to analogous art and they are directed to the same field of endeavor as THEKADATH, Carver, Chen, and SHIMAMURA are directed to data systems that collect and store data from locations and verifying the signature of the data based on the routing data.
Allowable Subject Matter
Claims 22, 27, 29, 34, 36, and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As recited above, the combination of THEKADATH, Carver, and CHEN teaches receiving and determining by the coordinator node in a database system that stores data in a blockchain-type ledgers in which determining the verification of the data according to the block body data and determining the hash value that is determine by both the data record comprising previous data block and block height and performing a block header integrity verification by comparing the hash value of the data block in the block header and determining if the verification is successful and generating by the coordinator node, an integrity array in which is used to record verification and determining if the verification result are a failure or an success. MANNING teaches each data block is generated in advance in the database system by: receiving data records to be written in an Nth data block and determining a hash value of the data records and if a predetermined block generation condition is reached, determining the data records. SHIMAMURA teaches a time point comprised in the first verification instruction; obtaining a time service certificate corresponding to the time point; and determining a partial ledger corresponding to the time service certificate as the target ledger, wherein the time service certificate comprises a start data block height, an end data block height, a trusted timestamp, and a root hash of the partial ledger. However, the cited prior arts do not teach receiving, “determining, by the coordinator node and based on the first verification instruction, a second target ledger that is to be verified, wherein the second target ledger comprises a second blockchain-type ledger…receiving, by the coordinator node and from each target data node, a corresponding verification result, wherein each target data node is associated with the corresponding second verification instruction, wherein the corresponding verification result is of block body integrity verification on a data block corresponding to a data block identifier comprised in the corresponding second verification instruction; and determining, by the coordinator node, the integrity of the target ledger based on the corresponding verification result received from each target data node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2018/0115413 issued to David J. King (hereinafter as “KING”) teaches generating a blockchain configured to navigate the blockchain comprising of blocks including a header that provides tracking and identifying blocks accordingly. 
U.S Patent Application Publication 2017/0236120 issued to Herlihy et al. (hereinafter as “Herlihy”) teaches a distributed ledger system that provides an enhanced accountability and trust by including a confirmation message that includes the value computed based on a previous message.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/19/2022/
/ANDREW N HO/Examiner
Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162